In an action to recover damages for personal injuries, the Suffolk County Department of Social Services appeals, as limited by its brief, from so much of a resettled order of the Supreme Court, Suffolk County (Underwood, J.), entered November 16, 1995, as granted the plaintiff’s application to establish a supplemental needs trust with certain settlement proceeds before satisfying a Medicaid lien.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly held that the satisfaction of a pre-existing Medicaid lien is not a precondition to the funding of a supplemental needs trust which conforms to Social Services Law § 366 (2) (b) (2) (iii) (see, Cricchio v Pennisi, 220 AD2d 100, Iv granted 88 NY2d 813; Link v Town of Smithtown, 226 AD2d 351, lv granted 88 NY2d 813; Rosado v Perez, 232 AD2d 468). Rosenblatt, J. P., Sullivan, Altman and Goldstein, JJ., concur.